Citation Nr: 1144166	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  08-06 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for residuals of a gunshot wound to the left shoulder, to include a scar.

3.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected disability.

4.  Entitlement to service connection for left knee disorder.

5.  Entitlement to service connection for hypertension, as secondary to service-connected disability.

6.  Entitlement to service connection for residuals of a stroke, as secondary to service-connected disability.

7.  Entitlement to service connection for skin cancer, to include as due to in-service exposure to herbicides.
8.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for multiple myeloma.

9.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for residuals of a left heel fracture.

10.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from September 1953 to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2006 and December 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran and his spouse appeared and testified at a hearing held before the undersigned Veterans Law Judge at the RO in May 2011.  A copy of the transcript of this hearing has been associated with the claims file.

The Board notes that the Veteran's appeal initially included a claim for entitlement to service connection for posttraumatic stress disorder (PTSD), which was denied on the basis that the Veteran was not in combat and had no verifiable stressors.  Effective July 12, 2010, the VA amended 38 C.F.R. § 3.304(f) liberalizing in some cases the evidentiary standard for establishing the required in-service stressor.  By rating decision issued in March 2011, service connection for PTSD was granted based upon this new liberalizing regulation.  As this represents a full grant of the benefit sought, that issue is no longer on appeal.

The Board further notes that, although the Veteran stated in his September 2005 claim that he wanted to reopen his claim for multiple myeloma, he submitted evidence regarding treatment for skin cancer on his right ear in October 1992.  He further testified at the Board hearing in May 2011 that he had multiple myeloma on his right ear in 1992 or 1993 and that he has had recurrences on his face since then.  The RO has adjudicated the Veteran's claim to reopen for multiple myeloma as a claim for the Veteran's skin cancer.  Multiple myeloma, however, is not a skin cancer, but is rather a "cancer of plasma cells that produce monoclonal immunoglobulin and invade and destroy adjacent bone tissue."  See Merck Manual (Revised July 2008).  Consequently, the Board finds that the evidence submitted by the Veteran in September 2005, taken in conjunction with his statements and testimony, is sufficient to demonstrate that he is actually seeking service connection for skin cancer, which is a separate and distinct disability from multiple myeloma.  Hence, the Board finds that the Veteran's claim for service connection for skin cancer is an original claim, not a claim to reopen as it has been previously adjudicated.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Consequently, the Board has added entitlement to service connection for skin cancer to the issues on appeal.

In his September 2005 claim, the Veteran listed right heel fracture as a condition for which he was seeking service connection.  However, the RO has only adjudicated the issue of whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for residuals of a left heel fracture.  The issue of entitlement to service connection for residuals of a right heel fracture has, therefore, been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over the right heel claim, and it is referred to the AOJ for appropriate action.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen a previously denied claim for service connection for residuals of a left heel fracture has been received.  Accordingly, the Board is granting this aspect of the Veteran's appeal.  Further, the underlying claim for service connection for residuals of a left heel/left foot fracture, as well as the issues of entitlement to service connection for residuals of a gunshot wound to the left shoulder, a left hip disorder, a left knee disorder, hypertension, residuals of a stroke, and skin cancer are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 2011, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran that a withdrawal of the appeal seeking service connection for obstructive sleep apnea is requested.

2.  In an unappealed rating action dated in April 2004, the RO denied service connection for multiple myeloma, a left heel fracture, and bilateral hearing loss.

3.  The evidence received since the April 2004 rating action does not raise a reasonable possibility of substantiating the claim for service connection for multiple myeloma.
4.  The evidence received since the April 2004 rating action raises a reasonable possibility of substantiating the claim for service connection for residuals of a left heel fracture.

5.  The evidence received since the April 2004 rating action raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

6.  The Veteran's current bilateral hearing loss was not shown in service or until many years later and is not associated in any way with his active duty.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal seeking service connection for obstructive sleep apnea by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The April 2004 RO rating decision that denied service connection for multiple myeloma, residuals of a left heel fracture, and bilateral hearing loss is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2011).

3.  New and material evidence has not been received, and the claim for service connection for multiple myeloma is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  New and material evidence has been received, and the claims for service connection for residuals of a left heel fracture and for bilateral hearing loss are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Obstructive Sleep Apnea

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran submitted a statement received by the Board in May 2011 that he wishes to withdraw that part of his appeal seeking service connection for obstructive sleep apnea.  Hence, the Veteran has withdrawn his appeal as to that issue, and there remain no allegations of errors of fact or law for appellate consideration with respect to that claim.  Accordingly, the Board does not have jurisdiction to review the claim of entitlement to service connection for obstructive sleep apnea, and it is dismissed.

II.  Claims to Reopen

A.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

In claims to reopen, as in this case, VA must both notify the claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.  VA's Office of General Counsel issued informal guidance interpreting the decision in Kent as requiring that the notice provided specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial. VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Here, the Board has considered the legislation regarding VA's duty to notify claimants but finds that, given the favorable action taken herein with regard to the issues of whether new and material evidence has been received sufficient to reopen the previously denied claims for service connection for residuals of a left heel fracture and for bilateral hearing loss, no further discussion of the VCAA notification requirements is required with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

With respect to the issue of whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for multiple myeloma, the Board notes that notice was provided to the Veteran in January and March of 2006, prior to the initial adjudication of his claims to reopen.  The Board finds these notices fully comply with VA's duty to notify with regard to the new and material aspect of the Veteran's multiple myeloma claim.  Further, the referenced correspondence also complies with the duty to notify provisions, as they pertain to the underlying claim for service connection for bilateral hearing loss.  

Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of these claims.  He was told it was his responsibility to support these issues with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted evidence in connection with these claims, which indicates he knew of the need to provide VA with information and evidence to support these issues.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.  

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to these issues.

Generally the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  When a claim is one to reopen a finally decided claim, however, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  Here, as new and material evidence sufficient to reopen the claim for service connection for multiple myeloma has not been received, VA was not obligated to provide the Veteran with a medical examination.  

Further, as to the underlying claim for service connection for bilateral hearing loss, the Veteran was afforded a VA examination in September 2006.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate examination, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record along with a complete rationale, including a discussion of favorable evidence in the claims file.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to adjudicate the new and material claim for service connection for multiple myeloma and the underlying issue of entitlement to service connection for bilateral hearing loss.  

B.  Analysis-New and Material Claims

Service connection for multiple myeloma, residuals of a left heel fracture, and bilateral hearing loss was last denied by the RO in a rating decision issued in April 2004.  Rating actions are final and binding based on evidence on file at the time the veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The Veteran did not at any time indicate disagreement with any of the denials in this rating decision, and it is final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen filed on or after August 29, 2001, such as this one, "new" evidence is defined as evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final rating decision, April 2004 in the present case, is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

      1.  Multiple Myeloma

The Veteran's claim was previously denied in the April 2004 rating decision because the evidence failed to establish that the Veteran was treated for this condition in service or that he had a current diagnosis.  In order to be new and material, therefore, the evidence submitted must relate to those elements of his claim.  Evidence previously considered included the Veteran's service treatment records, private hospital records from December 2003 and VA treatment records from November 2003 through February 2004.

Evidence received since April 2004 consists of the Veteran's statements, his and his spouse's testimony at the May 2011 Board hearing, private treatment records from October 1992 showing treatment for basal cell carcinoma involving the post auricular area of the right ear, a February 2004 statement from a private physician who states he treated the Veteran in October 1992 for squamous cell carcinoma, an October 2005 private audiology evaluation report, VA treatment records from February 2004 through June 2010, and VA audio examination report dated in September 2006.

The Board finds that none of this new evidence is material as it fails to establish that the Veteran is diagnosed to have multiple myeloma that is related to his military service.  As previously stated in the Introduction to this decision, multiple myeloma is a "cancer of plasma cells that produce monoclonal immunoglobulin and invade and destroy adjacent bone tissue."  See Merck Manual (Revised July 2008).  Thus the evidence as to the Veteran having skin cancer (either squamous cell carcinoma or basal cell carcinoma of the periauricular area of the right ear) is not material.  Furthermore, none of the private or VA treatment records show the Veteran has a diagnosis of multiple myeloma.  Finally, the Board notes that the Veteran and his spouse testified at the May 2011 hearing that he had multiple myeloma in 1992 or 1993 involving his right ear that was excised and that he has had recurrences of this on his face since then.  This evidence, however, is not material because the Veteran and his spouse, as lay people, are not competent to render a diagnosis or provide a medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.).  Thus, the Board finds that new evidence received since April 2004 continues to fail to demonstrate that the Veteran has a current disability in the form of multiple myeloma for which service connection may be granted.  It is, therefore, not material.  New and material evidence having not been received, the Board must deny the Veteran's claim to reopen the previously denied issue of entitlement to service connection for multiple myeloma.

      2.  Residuals of a Left Heel Fracture

The Veteran's claim was previously denied in the April 2004 rating decision because the evidence failed to establish that the Veteran was treated for this condition in service or that he had a current disability.  In order to be new and material, therefore, the evidence submitted must relate to those elements of his claim.  Evidence previously considered included the Veteran's service treatment records, private hospital records from December 2003 and VA treatment records from November 2003 through February 2004.

New evidence received since April 2004 consists of the Veteran's statements, his and his spouse's testimony at the May 2011 hearing, private treatment records from October 1992 showing treatment for basal cell carcinoma involving the post auricular area of the right ear, a February 2004 statement from a private physician who states he treated the Veteran in October 1992 for squamous cell carcinoma, an October 2005 report of a private audiological evaluation, VA treatment records from February 2004 through June 2010, and a VA audiological examination report dated in September 2006.

The Veteran testified at the May 2011 hearing that, in 1969 while in the Republic of Vietnam, he fractured his left heel when he hit it on a running skid while jumping from a helicopter.  He said that he was treated at the field aid station and that therefore there was probably nothing in his service treatment records.  He testified that his current symptoms include that the heel gets sore and that he cannot walk right on it but denied receiving any current treatment for this condition.

Private treatment records are silent for any treatment relating to the Veteran's left foot including his heel.  VA treatment records are silent for treatment specifically relating to the left heel.  However, a July 2005 treatment note shows that the Veteran complained of chronic foot pain and having a knot on the ball of his foot.  The assessment was foot pain, and a left foot X-ray was ordered.  The X-ray report of the left foot showed that there was an osseous density at the base of the cuboid likely representing an accessory ossification center; a small posterior calcaneal enthesophyte; as well as calcific density seen at the tarsal/metatarsal joint anteriorly on the lateral projection that causes mild elevation of the overlying skin and which is most likely related to remote trauma or degenerative osteophyte formation.  No fractures were identified.  The impression was remote trauma versus degenerative changes in the anterior foot at the metatarsal tarsal joint.

As this evidence demonstrates a current abnormality involving the Veteran's left foot but is not clear as to whether it involves the heel or just the forefoot, the Board finds that this evidence is sufficient to require that a medical examination be obtained and, with the Veteran's testimony, that a medical opinion be requested as to whether this is related to any injury or disease incurred in service.  Consequently, the Board finds that this evidence is material and, therefore, sufficient to reopen the Veteran's claim for service connection for a left heel fracture.  See Shade v. Shinseki, 24 Vet App 110 (2010) (if new evidence would require obtaining a VA examination, then it is material for purposes of reopening a claim for service connection).

Accordingly, the Board finds that the evidence received subsequent to April 2004 is new and material and serves to reopen the claim for service connection for a left heel fracture.  However, the Board cannot, at this point, adjudicate the reopened claim, as further assistance to the Veteran is required to comply with VA's duty to notify and assist the Veteran in developing his claim.  This is detailed in the REMAND below.

      3.  Bilateral Hearing Loss

The Veteran's claim was previously denied in the April 2004 rating decision because the evidence failed to establish that the Veteran was treated for this condition in service or that he had a current disability.  In order to be new and material, therefore, the evidence submitted must relate to those elements of his claim.  Evidence previously considered included the Veteran's service treatment records, private hospital records from December 2003 and VA treatment records from November 2003 through February 2004.

New evidence received since April 2004 consists of the Veteran's statements, his and his spouse's testimony at the May 2011 Board hearing, private treatment records from October 1992 showing treatment for basal cell carcinoma involving the post auricular area of the right ear, a February 2004 statement from a private physician who states he treated the Veteran in October 1992 for squamous cell carcinoma, private audiology treatment records from October 2005, VA treatment records from February 2004 through June 2010 and VA examination report from September 2006.

The Board notes that the Veteran's claim was previously denied because the evidence failed to establish that the Veteran had a current disability.  With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection:  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The private audiology treatment records and the September 2006 VA examination report demonstrate that the Veteran has bilateral hearing loss that meets the requirements set forth above.  Consequently, the evidence clearly establishes that the Veteran has a current bilateral hearing loss disability.  Furthermore, the Board notes that there are opposing medical opinions as to whether the Veteran's current bilateral hearing loss is related to his military noise exposure.  As the elements of a current disability and nexus to service were previously unestablished, the Board finds this new evidence is material and sufficient to reopen the Veteran's claim.

C.  Analysis-Underlying Claim for Service Connection for Bilateral Hearing Loss

Having reopened the Veteran's claim, the Board also finds that adequate development has been accomplished in order to decide the claim on the merits at this time.  Where the RO has denied reopening the claim but the Board finds that new and material evidence sufficient to reopen the claim has been submitted, the Board must first consider whether the veteran has been given an opportunity to present argument and/or additional evidence on this matter, and whether adjudication will violate the prejudice safeguard set forth in Bernard v. Brown, 4 Vet. App. 384 (1993).   The Board finds that, in the present case, there is no prejudice to the Veteran in proceeding to the merits of his claim.  The Veteran was advised in the January 2006 notice of what evidence was needed to substantiate a claim for service connection.  Furthermore, the relevant regulations were provided to the Veteran in the February 2008 Statement of the Case.  The Veteran was given ample time to respond and present argument and evidence in support of his claim, which he did.  Thus he has been provided with adequate notice and opportunity to present argument and/or additional evidence on this matter.  Furthermore, to return the case to the RO to cure a deficiency in the Statement of the Case would not result in a determination favorable to the Veteran, nor change the current analysis as provided by the Board.  See Winters v. West, 12 Vet. App. 203 (1999); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed. Reg. 49,747 (1992). 

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Here, the Veteran testified at the May 2011 hearing that, due to his duties in the Republic of Vietnam, he was exposed to 155 Howitzers during firing drills.  His military occupational specialty was Chief Firing Battery.  He testified that, at any time when firing, he had six weapons that fired an average of 3 to 10 rounds.  This would be several times a week.  He also stated that he was distanced approximately 40 to 45 feet away from the weapons when they were fired.  He testified that they were not provided with hearing protection by the Army but used cigarette filters, which were ineffective.  He stated that he first noticed having problems with his hearing around his retirement in 1973 and that it has gradually worsened.

Each disabling condition shown by a veteran's service records, or for which he seeks a service connection must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  Determinations as to service connection will be based upon review of the entire evidence of record, with due consideration to the policy of the Department of Veterans Affairs to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 C.F.R. § 3.303(a).  Here, the Board finds that the Veteran's report of noise exposure in service is consistent with the places, types, and circumstances as shown by the Veteran's service records.  The Veteran's service record demonstrates that, throughout his service, he was assigned to various missile and artillery units.  In addition, he had multiple military occupational specialties involving weapons such as "GM Launch Spec," "AD Msl Crmn," and "Ch Firing Battery."  An "Enlisted Efficiency Report" dated in February 1970 (during the time the Veteran was in the Republic of Vietnam) demonstrates that the Veteran's position title was "Chief of Firing Battery" and his duties involved assisting the Battery Executive Officer in the direct supervision of the training and operation of the firing battery.  Based upon this evidence, the Board concedes that the Veteran was exposed to military noise while in service.   

In support of his claim, the Veteran submitted an October 2005 report of a private audiological evaluation signed by both a private physician and an audiologist.  A form entitled "New Patient Interview" demonstrates the Veteran reported being in the Army from 9-3-53 to 10-1-73 in artillery and as a nuclear warhead tech (built and fired missiles) then later as a Team Chief.  He reported at "White Sands" he used cigarette filters as plugs.  He also reported he was a basic and advanced electronics instructor.  After service, he reported having a carburetor ship, working in quality control in the "Butler Bldg (Opryland Hotel)" and doing maintenance at a bank.  He reported he did not wear hearing protection during these jobs.  He reported exposure to motorcycles, boating and hunting with the use of hearing protection.  He reported the onset of his symptoms started in service but had worsened in the last eight to nine years.  

On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
65
80
85
LEFT
60
70
70
70
85

Speech audiometry utilizing the recorded Maryland CNC test revealed speech recognition ability of 92 percent in the right ear and of 84 percent in the left ear.

Under "Findings & Recommendations," the private physician and the audiologist stated that the Veteran "was exposed to excessive noise from his work as a nuclear warhead tech while in the Army from September 3, 1953 through October 1, 1973.  This patient's hearing loss does appear to be more likely than not caused by his exposure to excessive military noise.  See audiogram, patient history and clinical notes."  (Emphasis in original.)  

The Veteran underwent VA audiological examination in September 2006.  The examiner noted that the Veteran served on active duty from September 1953 to September 1973.  The Veteran provided a history of very significant military acoustic trauma and noise exposure throughout military service.  He indicated that initially he was in missiles and then in artillery.  The Veteran indicated that ear protection was not always available while on active duty and sometimes cigarette filters were utilized, which devices were very unsatisfactory.  The Veteran also indicated that he was in combat in Vietnam, during which period of time he received a Purple Heart.  Subsequent to military retirement, the Veteran indicated that he worked with heavy equipment as a supervisor for Butler Manufacturing Company for about 14 years.  He indicated stringent use of ear protection.  The Veteran also reported recreational shooting and hunting but indicated strict use of ear protection.  The Veteran provided an 8 to 10 year history of bilateral progressive hearing loss.  

On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
70
75
LEFT
35
50
50
70
75

Speech audiometry utilizing the Maryland CNC test revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.  The diagnosis was bilateral mild to severe sensorineural hearing loss.

The examiner stated that his review of the service medical records was negative for hearing loss incurred while on active duty.  This included a review of sick call records as well as audiometric testing and physical examinations done while on active duty.  The Veteran was noted to have completely normal audiometric thresholds recorded throughout military service, including military retirement.  There was no evidence of "pattern of hearing loss" and the Veteran was noted to have normal audiometric thresholds recorded throughout military service.

The examiner further stated that his continued review of the claims folder also showed the audiometric evaluation and opinion provided by the private physician and audiologist.  He noted that audiometric testing done revealed audiometric thresholds which appeared significantly worse than the VA examination done this month, particularly in the lower frequencies.  He noted that the private physician and audiologist also provided an opinion that the Veteran's "hearing loss does appear to be more likely than not caused by his exposure to excessive military noise."  

In commenting on the claim and rendering a medical opinion, the examiner stated that there would be no question that the Veteran sustained very significant military acoustic trauma.  However, it should be noted that hearing loss caused by acoustic trauma/noise exposure occurs at the time of exposure and not years later.  He indicated that himself and the Chief of Audiology at the Dallas VA Medical Center (VAMC) both reviewed the Veteran's service medical records together and could find no indication whatsoever that the Veteran sustained any loss of hearing while on active duty.  Furthermore, there was a copy of a Rudmose tracing available at military retirement to further confirm this.  Based on clear and convincing evidence within the service medical records, the examiner stated that it is their opinion that the Veteran's current hearing loss would not be related to military service.  

The examiner further commented that, although the private physician and audiologist provided a nexus between military noise exposure and current hearing loss, it should be noted that their opinion fails to acknowledge a review of the Veteran's service medical records.  He further commented that, as previously stated, hearing loss caused by noise exposure/acoustic trauma occurs at the time of exposure and not at a later time.  Consequently, the examiner stated that the private opinion should be considered not only speculative but highly speculative since no rational was provided and the opinion failed to consider any review of the service medical records.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 11 Vet. App. 345, 348 (1995).  Furthermore, it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board may disregard a medical opinion that is based on facts provided by a veteran that have been found to be inaccurate or in contradiction with the facts of record.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  

After considering the two contrasting medical opinions of record, the Board finds that the most probative and persuasive medical opinion is that provided by the September 2006 VA examiner.  This medical opinion is based upon a complete review of the record, including the Veteran's service treatment records, unlike the private medical opinion that appears to be based solely upon the Veteran's reported history.  Although the Board acknowledges that the Veteran's reported history given to the private physician and audiologist was not fundamentally inaccurate as to his duties in service and, thus, his exposure to noise, they were missing critical evidence when rendering their opinion, to wit, the service treatment records, which fail to show that the Veteran had any loss of hearing during service.  Thus, the Board finds that their medical opinion is not based upon a complete and accurate clinical picture of the history of the Veteran's hearing loss.  

In contrast, the VA examiner reviewed the service treatment records, as well as the results of VA's audiological evaluation and the private physician and audiologist's October 2005 report, and, despite agreeing that the Veteran had significant military noise exposure, he found that the service treatment records failed to demonstrate "whatsoever that the Veteran sustained any loss of hearing while on active duty," and a copy of a Rudmose tracing available at military retirement further confirmed this finding.  The VA examiner opined, therefore, based on "clear and convincing evidence within the service medical records," that the Veteran's current hearing loss would not be related to military service.  The Board notes that the examiner's used of the words "clear and convincing evidence" is a higher standard than normally used in obtaining medical opinions, which is the preponderance of the evidence (i.e., is it more likely than not), indicating the examiner's strong conviction in his findings and opinion.  Furthermore, the VA examiner's opinion is even more persuasive as the Chief of Audiology at the Dallas VAMC also reviewed the evidence in the claims file and agreed with the examiner's opinions.  

Furthermore, the Board finds that the VA examiner's medical opinion is more probative and persuasive because he provides a clear and complete rationale for his medical opinion unlike the private physician and audiologist.  The VA examiner's opinion is essentially based upon the principle that hearing loss related to noise exposure/acoustic trauma results at the time of exposure (not years later) and, consequently, his opinion that the Veteran's current hearing loss is not related to noise exposure is based on the fact that there is no evidence in the service treatment records of any hearing loss in service.

In addition, the Board's own review of the service treatment records and finding of what they show are in agreement with the VA examiner's opinion.  After a review of the service treatment records, the Board concludes that there is no evidence among them to indicate the Veteran incurred a loss of hearing acuity during his military service due to his noise exposure/acoustic trauma during active duty.  Significantly, the Board notes that there are no complaints of hearing loss seen in the service treatment records, and most significantly none were made at the Veteran's retirement examination in April 1973.  

Consequently, the Board finds that the most probative and persuasive evidence of record fails to establish that the Veteran's current bilateral hearing loss is related to his military noise exposure.  In making this determination, the Board has considered the Veteran's statements and testimony in the record of an onset of hearing problems in service with a continuity of symptoms since service.  The Board finds, however, that the Veteran's statements of an onset in service are not supported by the contemporaneous medical evidence of record.  Moreover, there is an inherent bias in the Veteran's statements as they were made in conjunction with seeking monetary benefits from VA.  After considering all the evidence, the Board does not find the Veteran's testimony to be credible.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the contemporary medical evidence against lay statements.  The Board notes that the lack of corroborating contemporaneous medical evidence and the inherent bias in the Veteran's statements of an onset in service affect his credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The factors diminish the Veteran's credibility such that it renders his assertions that the onset of his hearing loss was in service to have little to no probative value.  

Furthermore, the Board notes that, despite a report of a continuity since service, the Veteran did not seek medical treatment for his hearing loss until October 2005, which was over 30 years after his discharge from service and concurrent in time to his filing of his claim for service-connected compensation.  The lack of treatment, although not dispositive of the issue of a continuity of symptomatology, is negative evidence that speaks against that Veteran having a hearing loss disability at or near the time of his discharge in 1973.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

Consequently, the Board finds the Veteran's report of an onset in service and a continuity of symptomatology of bilateral hearing loss to not be credible and, therefore, has no probative value.  As a result, the most probative and persuasive evidence of record with regard to whether there is a nexus relationship between the Veteran's current bilateral hearing loss and his military noise exposure is the medical opinion provided by the September 2006 VA examiner, which was strongly against the Veteran's claim.

Based on the foregoing, therefore, the Board concludes that the preponderance of the evidence is against finding that the Veteran's current bilateral hearing loss is related to his active duty service, especially his military noise exposure.  The preponderance of the evidence being against this issue, the benefit of the doubt doctrine is not applicable.  Consequently, the Veteran's claim must be denied.


ORDER

The claim of entitlement to service connection for obstructive sleep apnea is dismissed.

New and material evidence having not been received, the claim to reopen the issue of entitlement to service connection for multiple myeloma is denied.

New and material evidence having been received, the claim for service connection for a left heel fracture is reopened and, to this extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened and, to this extent only, the appeal is granted.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Board finds that remand is necessary for additional development of the Veteran's original claims for service connection for residuals of a gunshot wound to the left shoulder, a left hip disorder, a left knee disorder, hypertension, stroke, and skin cancer; as well as the merits of his reopened claim for service connection for residuals of a left heel fracture.

Initially, the Board notes that, for many of these claims, the Veteran relies on his contention that he received Purple Hearts for the alleged in-service injuries.  In support of this contention, the Veteran submitted a copy of a DA Form 20 and a letter from the National Personnel Records Center dated in October 2005.  The DA Form 20 submitted by the Veteran shows under "Awards and Decorations" that "purple heart" was added on the same line as "BSM".  However, the official copy of the Veteran's DA Form 20 received from the National Personnel Records Center (NPRC) does not include this notation of "purple heart."  However, the Board also notes that this is not a copy of the Veteran's final DA Form 20 as it does not encompass his entire period of service because it ends in May 1971 while the Veteran was not discharged until September 1973.  The Board further notes that, in addition to "purple heart" being on the Veteran's copy, five other awards and decorations are included on his copy that are not included on the official copy received from the NPRC.  In addition, the letter that the Veteran submitted from the NPRC dated in October 2005 indicates that on the first page that it was responding to the Veteran's request for Separation Documents and Personnel Records.  On the second page, it provides a list of awards for which the NPRC supposedly verified the Veteran was entitled to, which includes a Purple Heart.  It provides an Awards Case Number.  On page three, this letter was signed by an Archives Technician.  

The Board notes that the record reflects that the RO had doubts as to the validity of these documents submitted by the Veteran.  The Board finds, however, that it need not address this issue and whether the Veteran received a Purple Heart as it finds that it can adjudicate the Veteran's claims without deciding whether the Veteran received the claimed injuries during combat as to invoke the "combat presumption."  

The combat presumption only assists the Veteran in establishing that there was an in-service injury, not that there is a current disability or a nexus with service.  See Collette v. Brown, 82 F.3d 389, 392 (1996).  The Veteran, however, is competent through his lay testimony alone to establish the incurrence of an in-service injury.  Lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay evidence is considered competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the Veteran has provided competent lay testimony as to the in-service incurrences of the claimed injuries, the Board finds that resort to the combat presumption is not necessary in deciding this case.  Thus, the Board need not address the validity of the records submitted by the Veteran in support of his contention that he was injured in combat.

Residuals of a Gunshot Wound to the Left Shoulder 

The Veteran testified at the May 2011 hearing that he incurred a gunshot wound to the left shoulder in 1963 while stationed in Korea.  Specifically, he related that, while on convoy transporting prisoners, gun shots were fired and a bullet ricocheted in his vehicle and went through his left shoulder.  He related the injury was a through-and-through.  He further stated he was treated at the field hospital for one month for this injury.  He reported that his current residuals include a scar and arthritis with limitation of motion involving the left shoulder.

The Board notes that the Veteran's DA Form 20 demonstrates that he was stationed in Korea from June 1963 to June 1964.  It appears that he was assigned to "EO4thMslBn44thArty USARPAC" during his time in Korea, and his principle duty was "AD Msl Crmn Sec Ch."  

The Board notes that there are no service treatment records for the period of 1961 through 1964, which includes the Veteran's period of service in Korea.  The Board finds it odd to have such a large timeframe of records missing.  On remand, an effort should be made to recover any service treatment records during that period of time.

Furthermore, as the Veteran testified that he was treated at the local military field hospital, there may be hospital or other clinical records showing treatment.  It does not appear, however, that a search for these records has been undertaken.  On remand, an attempt should be made to obtain any available records.

In addition, the Veteran testified that his doctor has told him that he has arthritis in the left shoulder; however, a review of the available VA treatment records does not show any complaints or treatment relating to the left shoulder.  Thus, on remand, the Veteran should be contacted and asked to identify the medical care provider who has diagnosed him to have arthritis in the left shoulder, the approximate time frame that this diagnosis was made, and, if private, to provide VA with a medical release form for it to obtain those private treatment records.

Finally, the Board finds that the Veteran should be provided with the opportunity for a VA examination to determine what, if any, current disorder(s) the Veteran has relating to his left shoulder and to obtain a medical nexus opinion as to the likelihood that any current disorder found on examination is related to the Veteran's military service, including whether it is consistent with the Veteran's report of injury in service in 1963.  

Left Hip and Left Knee Disorders

Initially, the Board notes that it will address these two claims together because, according to the Veteran, they arise from the same incident in service.

The Veteran testified at the May 2011 hearing that he received shell fragment wounds to his left hip and left knee in 1969 while in the Republic of Vietnam.  Essentially, he testified that his base camp, LZ Snoopy, came under ground attack.  During the attack, a mortar hit a pile of powder canisters and one came at him like a rocket and broadsided him knocking him off his feet and about 10 to 12 feet from where he was at.  He testified that he was taken by ambulance (or truck) to Chu Lai where he was treated and sent back out into the field.

As for current residuals, he testified that he has weakness and occasional giving way of the left knee.  He also indicated that he has had left hip replacement and has required multiple surgeries for that.

The Board notes that the Veteran's DA Form 20 shows that he was in the Republic of Vietnam from July 1969 to July 1970.  He was assigned to "BBtry1stBn82dArty AMCAL Div USARPAC," and his principal duty was "Ch Firing Btry."  It also shows that, in January 1970, he was transferred to "HHS Btry1stBn82dArty USARPAC," and his principal duty there was "Bn Career Counselor."  This is consistent with the Veteran's report of his service in the Republic of Vietnam.  See Veteran's statement received in January 2006.  

The Veteran's service treatment records are silent for treatment of any injuries to the Veteran's left knee or hip, including treatment for any shell fragment wounds.  Although there are no clinical records for 1969, the Board notes that there does not actually appear to be any missing pages as the treatment notes go from 1968 to 1970 on the same page.  The Board does note, however,  that the period when there are no records would be the period of time in which the Veteran claims he sustained the injuries to his left hip and knee.  The Veteran testified and has stated elsewhere in the record that he was treated at Chu Lai field station or at Chu Lai hospital.  It does not appear that any effort has been made to obtain any possible hospital records during that period of time.  Thus, on remand, an attempt should be made to obtain any available records.

Furthermore, the Board notes that there are VA treatment records missing for the period from August 2006 through April 2008.  Treatment records from June 2008 demonstrate that the Veteran underwent a left hip hemiarthroplasty in April 2008 at the VAMC in Dallas, Texas; however, these records leading up to and relating to the April 2008 surgery are not associated with the claims file.  Furthermore, the Veteran testified having had his last left hip surgery six months before his hearing in May 2011.  The last treatment records in the claims file, however, are from June 2010.  Consequently, it would appear that there are treatment records subsequent to that date that are relevant to the Veteran's claim for a left hip disorder.  As these treatment records would be extremely relevant to the Veteran's claim on appeal and are considered to be in VA's constructive possession, they should be obtained and associated with the claims file.

Finally, the Board finds that the Veteran should be afforded a VA joints examination to determine the current nature of any disorders related to the Veteran's left hip and left knee and to obtain medical nexus opinions as to the likelihood that any current disorders found on examination are related to the Veteran's military service, including whether it is consistent with the Veteran's report of injury in service in 1969.  Furthermore, as there are some allegations that the left hip disorder is secondary to the left knee disorder, a medical opinion on this should also be obtained.

Hypertension 

The Veteran contends that his hypertension is secondary to his service-connected PTSD.  The Board notes that the Veteran has only claimed that his hypertension is secondary to his service-connected PTSD and has made no allegation nor submitted any evidence to establish direct service connection.  Consequently, the Board will only seek development as to the Veteran's claim for secondary service connection for hypertension.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (Where a claimant has raised an issue of service connection, the evidence in the record must be reviewed to determine the scope of that claim.  Claims which have no support in the record need not be considered by the Board, however, as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory.).

VA treatment records show that the Veteran was first diagnosis to have uncontrolled hypertension in November 2003 and was placed on medication (Doxazosin) for it.  His blood pressure at that time measured 158/104.  In December 2003, the Veteran had a cerebrovascular accident (shown by magnetic resonance imaging to be a left internal capsule infarct).  His initial blood pressure taken by emergency personnel on scene was 187/141.  Subsequent blood pressure readings at the private emergency room where he was initially treated included 179/87, 169/90 and 165/99.  VA emergency room intake recorded the Veteran's blood pressure to be 162/96.  Subsequent inpatient treatment notes demonstrate that the Veteran's blood pressure stabilized on medication and was as low as 89/59.  Still later VA treatment records from 2004 through the beginning of 2010 show the Veteran's blood pressure was essentially stable although there were some instances of it being elevated.  

Furthermore, some treatment records show the Veteran complaining that whenever he has nightmares (related to his PTSD), he has high blood pressure even though he takes his medication regularly.  (See e.g., January 2006 treatment note.)  The Board notes further that the VA treatment records demonstrate that the Veteran was assessed for PTSD around the same time as he was diagnosed to have hypertension.  He has been awarded service connection for his PTSD.

Based on this evidence, the Board finds that the Veteran should be afforded a VA hypertension examination and a medical opinion should be obtained as to whether the Veteran's hypertension is proximately due to, the result of or has been aggravated by his service-connected PTSD.

Residuals of a Stroke

The Veteran contends that he had a stroke in 2003 and that he has residual right-sided weakness therefrom.  Although he initially claimed that his stroke was the result of either his hypertension or his service-connected PTSD, he has also specifically stated that he believes the stroke was due to his PTSD because the night before he had a bad night due to nightmares and was not feeling well the next morning when he had the stroke.  In any event, the Veteran has only claimed that his stroke is secondary to either his hypertension or service-connected PTSD and has made no allegation nor submitted any evidence to establish direct service connection.  Consequently, the Board will only seek development as to the Veteran's claim for secondary service connection for residuals of a stroke.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (Where a claimant has raised an issue of service connection, the evidence in the record must be reviewed to determine the scope of that claim.  Claims which have no support in the record need not be considered by the Board, however, as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory.).

The Board notes that private and VA treatment records show that, in December 2003, the Veteran had a syncopal event while at work when he bent down while sitting in a chair and the next thing he remembered was waking up on the floor.  He initially complained of right-sided weakness and numbness and was unable to move his right limbs.  A CT scan taken at the private emergency room he was initially taken to was negative for any intracranial hemorrhage or other signs of a stroke.  The Veteran was transferred to the VA for additional care.  The initial assessment was TIA (transient ischemic attack), symptoms almost resolved, in a patient with history of uncontrolled hypertension, associated with brief period of unconsciousness.  His symptoms of right-sided numbness and weakness resolved after seven hours.  

However, two days after his initial stroke and resolution of the right-sided weakness and numbness, the Veteran began complaining of a return of some right-sided weakness.  He underwent a Neurology consult.  The initial assessment was that neither the history nor the exam was consistent with a stroke; however, the physician noted that the Veteran's uncontrolled hypertension did make him at risk for having a stroke.  He thus ordered an MRI with diffusion weighted images to definitively prove whether the Veteran had a stroke.  The MRI demonstrated that the Veteran had had an acute stroke in the left posterior internal capsule.  While inpatient, the Veteran underwent physical and occupational therapy.  It is unclear when the Veteran was actually discharged from the VA hospital because there is no discharge summary in the claims file.  On remand, it would be helpful if that was associated with the claims file.

Finally, the Board finds that the Veteran should be afforded a VA neurology examination to identify current residuals from the December 2003 cerebrovascular accident, if any, and a medical opinion should be obtained as to whether the Veteran's cerebrovascular accident was proximately due to, the result of or has been aggravated by his service-connected PTSD or hypertension, or whether it was due to some other more likely etiology.

Skin Cancer

As previously indicated in the Introduction to this decision, the Board finds that the Veteran's claim submitted in September 2005 encompassed a claim for skin cancer, which the RO adjudicated as a claim to reopen for service connection for multiple myeloma.  Although the Veteran himself has testified to having multiple myeloma in 1992, the medical evidence that he submitted with his claim shows that he was treated for squamous cell carcinoma/basal cell carcinoma on the right ear lobe.  As discussed, multiple myeloma is not a skin cancer but is cancer involving the plasma cells in the blood.  Consequently, the Board finds that there was a separate claim for service connection for skin cancer as this is a separate and distinct diagnosis from multiple myeloma.

The Board finds that remand is warranted as the Veteran has not been provided notice of how to establish service connection for skin cancer, especially as related to exposure to herbicides in the Republic of Vietnam (Veteran claims this is due to Agent Orange exposure).  Furthermore, the Veteran must been given an opportunity to present argument and/or additional evidence on this matter as adjudication at this time will be prejudicial to him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition, all necessary development should be conducted to include obtaining any VA or non-VA treatment records identified by the Veteran and a VA examination with a medical nexus opinion.  Thereafter, the claim must be adjudicated as an original claim for service connection.  (In this regard, the Board notes that the Veteran testified at the May 2011 hearing that he was treated by VA for recurrence of skin cancer on his face.)  

Left Heel Fracture

Initially, the Board notes that the Veteran has not been provided with notice on how to establish entitlement to service connection for this claimed condition as was previously discussed the Veteran's September 2005 claim actually listed a right heel fracture and the notice sent out in January 2006 also listed a right heel fracture.  Consequently, such notice must be provided to the Veteran on remand.

As previously discussed, the Veteran claims that he injured his left heel when, while jumping from a helicopter, he hit it on a running skid.  He stated that this happened in 1969 while he was in the Republic of Vietnam and that he was treated in the field for this injury.  He admits that there are most likely no record of treatment for this condition.  

Private treatment records are silent for any treatment relating to the Veteran's left foot including his heel.  VA treatment records are silent for treatment specifically relating to the left foot.  However, a July 2005 treatment note shows the Veteran complained of chronic foot pain and having a knot on the ball of his foot.  The assessment was foot pain, and a left foot X-ray was ordered.  The X-ray report of the left foot shows that there was an osseous density at the base of the cuboid likely representing an accessory ossification center.; a small posterior calcaneal enthesophyte; and calcific density seen at the tarsal/metatarsal joint anteriorly on the lateral projection that causes mild elevation of the overlying skin and which is most likely related to remote trauma or degenerative osteophyte formation.  No fractures were identified.  The impression was remote trauma versus degenerative changes in the anterior foot at the metatarsal tarsal joint.

As the Veteran has submitted competent testimony of injury to his left foot and there is evidence of a current problem with his left foot, the Board finds that a VA feet examination is needed to determine what if any left heel/foot disorder the Veteran currently has and whether it is related to his military service, to include specifically the injury described by the Veteran when he jumped out of a helicopter and hit his left heel on a running skid.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the Veteran with VCAA notice that is compliant with the current notice requirements with regard to the issues remaining on appeal:  entitlement to service connection for residuals of a gunshot wound to the left shoulder (to include a scar); a left hip disorder, to include as secondary to a service-connected disability; a left knee disorder; hypertension, as secondary to service-connected disability; residuals of a stroke, as secondary to a service-connected disability; skin cancer, to include as secondary to in-service exposure to herbicides; and residuals of a left heel/left foot fracture.

2.  After notice has been provided pursuant to the previous instruction, all required development of the Veteran's claim for service connection for skin cancer should be conducted including obtaining VA treatment records as well as any identified non-VA treatment records.  [It is noted that the October 1992 private treatment records relating to excision of basal cell carcinoma from the Veteran's right ear are already associated with the claims file.]  In addition, a VA examination, to include a medical nexus opinion as to whether it is at least as likely as not that any skin cancer the Veteran currently has or has had since he filed his claim in September 2005 is related to any injury or disease incurred in service (including his conceded in-service exposure to herbicides), should be conducted.

3.  Contact the Veteran and ask him to identify the medical care provider who diagnosed him to have arthritis of the left shoulder and the timeframe of when such diagnosis was made.  If this was a private medical care provider, the Veteran should be asked to complete a release form authorizing VA to obtain those treatment records.  The Veteran should be advised that, in lieu of submitting a completed release form, he can submit these private medical treatment records to VA himself.  If the Veteran provides a completed release form, then the medical records identified should be requested.  If the medical care provider was VA, then the treatment records for the period identified by the Veteran should be obtained and associated with the claims file.  

All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

4.  Obtain the following medical records from the VAMC in Dallas, Texas:

	a)  The discharge summary for inpatient treatment relating to the Veteran's cerebrovascular accident from December 2003.

	b)  For the period from August 2006 to May 2008.  

	c)  For the period from July 2010 to the present.

All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

5.  Contact the NPRC, or any other appropriate agency, and request it conduct a search for any clinical or hospital records relating to the following claimed in-service incidents and injuries:

	a)  For treatment for a gunshot wound to the left shoulder region in 1963 while serving in Korea with the "EO4thMslBn44thArty USARPAC."  It should be noted that the Veteran served in Korea from June 1963 to June 1964 and that he testified he was treated at the local Army hospital for about one month.

	b)  For treatment for injuries sustained to the left knee and/or left hip (possibly shell fragment wounds) in 1969 while the Veteran was serving in the Republic of Vietnam with the "BBtry1stBn82dArty AMCAL Div USARPAC" and stationed at camp "LZ Snoopy."  It should be noted that the Veteran served in the Republic of Vietnam from July 1969 to July 1970 and the he testified that he was treated in Chu Lai.

If more definite timeframes are needed for the NPRC to conduct a search, contact the Veteran and ask him to provide the necessary limited timeframe of when the claimed injuries occurred for a search to be conducted.  If records are unavailable from any sources, a negative reply is requested.  If the Veteran does not respond or if any requested records are not available, a Formal Finding of Unavailability of Service Records should be drafted and associated with the claims file and the Veteran appropriately notified.

6.  After the above development has been completed and all available evidence has been obtained, scheduled the Veteran for the following VA examinations.  Each examiner must read the remand portion of this decision related to the claimed condition that he or she is examining.  The claims file must be provided to each examiner for review in conjunction with the examination, and such review should be noted in the examination report.

Joints examination for the Veteran's left shoulder, left hip and left knee  -  After reviewing the file and conducting any necessary diagnostic testing, the examiner should render diagnoses of all current disorders (including scars, arthritis, or other joint pathology) involving the left shoulder, left hip and left knee.  If any disorder is found, the examiner should than render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each current disorder found on examination is related to any disease or injury incurred during service, especially whether they are consistent with the Veteran's reported injuries as set forth in the body of this remand.  In rendering any opinion, the examiner must take into consideration the Veteran's report of injury in service and continuity of symptoms since service, if any.  

Furthermore, as to any current left hip disorder found on examination,  the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that it is proximately due to or the result of, or has been aggravated by any left knee disorder the Veteran has.

Hypertension examination - After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's hypertension is proximately due to or the result of, or has been aggravated by his service-connected PTSD.

Neurology examination - After reviewing the file, examining the Veteran and conducting any necessary diagnostic tests and/or studies, the examiner should identify any residuals from the cerebrovascular accident the Veteran had in December 2003.  If the examiner finds the Veteran currently has residuals of the cerebrovascular accident, then he or she should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the identified residuals are proximately due to or the result of, or has been aggravated by the Veteran's hypertension or his service-connected PTSD.

Foot examination - After reviewing the file, examining the Veteran and conducting any necessary diagnostic tests and/or studies, the examiner should identify any current left foot and/or heel disorder the Veteran has and provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any such current disorder found on examination is related to any disease or injury incurred during service, especially whether it is consistent with the Veteran's reported in-service injury as set forth in the body of this remand.  In rendering any opinion, the examiner must take into consideration the Veteran's report of injury in service and continuity of symptoms since service, if any.  

A complete rationale should be given for all findings, conclusions and opinions expressed in legible reports with a discussion of all relevant evidence of record, especially evidence contrary to the opinion expressed.  

7.  Thereafter, the issues remaining on appeal should be readjudicated, including the claims for service connection for residuals of a gunshot wound to the left shoulder (to include a scar); a left hip disorder, to include as secondary to a service-connected disability; a left knee disorder; hypertension, as secondary to service-connected disability; residuals of a stroke, as secondary to a service-connected disability; skin cancer, to include as secondary to in-service exposure to herbicides; and residuals of a left heel/left foot fracture.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


